Citation Nr: 1003811	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obesity.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to service connection for insomnia.   

5.  Entitlement to service connection for prostatitis.  

6.  Entitlement to service connection for arthritis in the 
neck and back.  

7.  Entitlement to service connection for residuals of a back 
injury.

8.  Entitlement to service connection for shortness of 
breath.   

9.  Entitlement to service connection for headaches.  

10.  Entitlement to service connection for anemia.   

11.  Entitlement to service connection for high blood 
pressure.  

12.  Entitlement to service connection for gastroenteritis.   

13.  Entitlement to service connection for acute acid reflux 
disease.   

14.  Entitlement to service connection for hypogonadism.

15.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in February 2007.  Unfortunately, the Board 
was unable to obtain a recording of that personal hearing due 
to several inaudible portions of the tape.  In November 2007, 
the Board wrote to the Veteran and his representative, 
offering him the opportunity for another hearing and advising 
him that if he did not reply, the Board would assume that he 
did not want a hearing.  Since the Veteran did not respond to 
that letter, in September 2008, the Board proceeded with this 
appeal by remanding the case for further development.  The 
appeal has now been returned for further review by the Board.  
As will be discussed herein, the Board finds that the agency 
of original jurisdiction (AOJ) substantially complied with 
the September 2008 remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

In his substantive appeal, received in January 2005, the 
Veteran stated that he would like his education benefits 
restored so that he could pursue further education.  This 
matter is referred to the RO for appropriate action.  

Relevant to the issues of entitlement to service connection 
for obesity, bilateral hearing loss, obstructive sleep apnea, 
prostatitis, arthritis in the neck and back, and residuals of 
a back injury, the Board observes that such claims were 
initially denied in a February 2002 rating decision; however, 
the Veteran thereafter submitted additional evidence and, as 
such, his claims were reconsidered in a November 2002 rating 
decision.  The record reflects that such rating decision was 
mailed to the Veteran at his current address of record; 
however, was returned to VA as not deliverable as addressed.  
Thereafter, in July 2003, the Veteran contacted VA and 
requested a status update on his pending claims.  He 
indicated that the last correspondence he received from VA 
was dated in August 2002 and that he had moved from 
Massachusetts to Florida.  As such, VA sent the Veteran the 
November 2002 rating decision in October 2003.  As notice of 
the November 2002 rating decision was not provided to the 
Veteran until October 2003, he had one year from the date of 
notification to appeal such determination.  Specifically, VA 
regulations provide that the claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

Thereafter, the Veteran submitted another claim of 
entitlement to service connection for obesity, bilateral 
hearing loss, obstructive sleep apnea, prostatitis, arthritis 
in the neck and back, and residuals of a back injury in 
February 2004, which was adjudicated in the May 2004 rating 
decision, all within one year of October 2003, i.e., the date 
when the Veteran was notified of the November 2002 rating 
decision.  Moreover, the Veteran's notice of disagreement was 
received in June 2004, which is also within one year of the 
October 2003 notification.  Therefore, the Board finds the 
November 2002 decision, which was issued in October 2003, is 
not final and the receipt of new and material evidence is not 
required prior to a de novo review by the Board regarding the 
issues of entitlement to service connection for obesity, 
bilateral hearing loss, obstructive sleep apnea, prostatitis, 
arthritis in the neck and back, and residuals of a back 
injury.

The Board observes that these issues have previously been 
characterized by the RO and the Board as applications to 
reopen previously denied claims, thus requiring the receipt 
of new and material evidence prior to a de novo review of the 
claims.  In this regard, the Board notes that the RO did not 
reopen the claims; however, the Board finds that the RO did 
review and adjudicate the underlying service connection 
claims in the substance of the May 2004 rating decision and 
the December 2004 statement of the case.  Specifically, such 
documents notified the Veteran that his claims were denied as 
there was no evidence that such were chronic conditions 
warranting service connection, i.e., related to his military 
service.  Therefore, the Board finds that the Veteran is not 
prejudiced by the Board's review of the issues on a de novo 
basis at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).  As such, the Board has characterized the 
issues as shown on the first page of the decision. 

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO originally adjudicated the issue as 
entitlement to service connection for depression and stress 
with short-term memory loss, confusion, and disorientation.  
However, during the course of the appeal, the medical 
evidence revealed various diagnoses of acquired psychiatric 
disorders, to include adjustment disorder, major depressive 
disorder, obsessive compulsive disorder, generalized anxiety 
disorder, and dysthymic disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the Board has recharacterized 
the issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders.  

The issues of service connection for bilateral hearing loss, 
prostatitis, arthritis in the neck and back, residuals of a 
back injury, shortness of breath, gastroenteritis, acute acid 
reflux disease, hypogonadism, and an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Obesity is not a disorder subject to service connection 
and there is no evidence that obesity is a manifestation of a 
separately diagnosed disability.

2.  Obstructive sleep apnea is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service.

3.  Insomnia is not shown to be causally or etiologically 
related to any disease, injury, or incident of service.

4.  Headaches are not shown to be causally or etiologically 
related to any disease, injury, or incident of service.

5.  Anemia is not shown to be causally or etiologically 
related to any disease, injury, or incident of service and 
did not manifest within one year of service discharge.

6.  High blood pressure is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service and did not manifest within one year of service 
discharge.


CONCLUSIONS OF LAW

1.  Obesity is not a disability for which compensation may be 
granted; a disability manifested by obesity was not incurred 
in or aggravated by the Veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Obstructive sleep apnea was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Insomnia was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Headaches were not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Anemia was not incurred in or aggravated by the Veteran's 
active duty military service nor may be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  High blood pressure was not incurred in or aggravated by 
the Veteran's active duty military service nor may be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the claims decided herein, the Board finds that 
VA has satisfied its duty to notify under the VCAA.  In this 
regard, December 2001, October 2002, and March 2004 letters, 
sent prior to the initial unfavorable AOJ decision issued in 
May 2004, and July 2004, February 2005, and November 2008 
letters advised the Veteran of the evidence and information 
necessary to substantiate his service connection claims as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  January 2007 and November 
2008 letters also informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

While the July 2004, February 2005, January 2007, and 
November 2008 letters were issued after the initial May 2004 
rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the July 2004, February 2005, January 
2007, and November 2008 letters were issued, the Veteran's 
claims were readjudicated in the December 2004 statement of 
the case and the February 2005 and February 2009 supplemental 
statements of the case.  Therefore, any defect with respect 
to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  In this regard, the Board 
notes that, in July 2002, the Veteran identified numerous 
medical professionals who had provided treatment for his 
claimed disorders.  Thereafter, in August 2002, the RO 
requested that the Veteran complete VA Forms 21-4142 
(Authorization and Consent to Release Information to the VA), 
providing complete names, addresses, and dates of treatment 
for each provider.  The Veteran failed to complete and return 
such forms to VA.  Thereafter, in letters dated in 
March 2004, July 2004, and November 2008, the Veteran was 
provided with additional copies of the VA Forms 21-4142 and 
was again requested to fill them out if he desired VA to 
obtain private treatment records.  The Veteran did not 
complete those forms.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Ultimately, some of the identified records were 
received from the Veteran and the Social Security 
Administration (SSA).  Therefore, the Board finds that VA 
satisfied its duty to assist the Veteran in this regard.   

The Board also observes that this case was remanded in 
September 2008 in order to obtain outstanding records from 
SSA.  In December 2008, the AOJ received the Veteran's SSA 
records.  The Board observes that, in the Veteran's 
representative's May 2009 Appellant's Brief, he indicated 
that the Board had previously remanded the case in September 
2008 for SSA records, to include a copy of the decision 
regarding the Veteran's claim for SSA disability benefits.  
In fact, the Veteran's representative copied the Board's 
remand language verbatim.  In conclusion, he stated that, in 
compliance with Stegall, supra, it appeared that the AOJ had 
made a concerted effort to comply with the instructions 
contained in the Board's September 2008 remand.  Moreover, 
the Board observes that, in December 2008, the AOJ received 
the Veteran's full SSA records, to include the SSA Form 
decision awarding disability benefits.  Therefore, the Board 
finds that the AOJ substantially complied with the September 
2008 remand orders and no further action is necessary in this 
regard.  See Dyment, supra.  

The duty to assist also provides that VA will afford a 
claimant a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board observes that the Veteran was scheduled for VA 
examinations in January 2002 in order to determine the nature 
and etiology of his claimed obstructive sleep apnea.  He was 
advised of the date and time of the examinations in a letter 
dated earlier in January 2002.  The Veteran failed to report 
to the examinations.  VA rescheduled the Veteran for his VA 
examinations in August 2002 and September 2002; however, he 
again failed to report. 

No additional VA examinations were scheduled for the 
Veteran's claimed disabilities of obesity, obstructive sleep 
apnea, insomnia, headaches, anemia, and high blood pressure.  
Regardless, for the reasons discussed below, the Board finds 
that providing the Veteran with examinations relevant to such 
disorders is not necessary to decide the claims.  

With respect to the Veteran's claim of entitlement to service 
connection for obesity, the Board notes that, under VA 
regulations and case law, obesity itself is not a disability 
subject to service connection.  Moreover, the Veteran has not 
alleged, nor does the record show, that his obesity is a 
manifestation of a separately diagnosed disability.  
Therefore, a remand in order to provide the Veteran a VA 
examination with respect to the etiology of his obesity is 
not warranted.

Pertinent to the Veteran's claims of entitlement to service 
connection for obstructive sleep apnea, insomnia, headaches, 
anemia, and high blood pressure, as will be discussed in 
detail below, his service treatment records are negative for 
complaints, treatment, or diagnoses referable to such 
disorders, and such were not diagnosed until many years after 
the Veteran's service discharge.  Moreover, the Board finds 
that the Veteran's lay statements regarding the in-service 
incurrence and continuity of symptomatology relevant to each 
claimed disorder are outweighed by the remainder of the 
evidence of record.  Moreover, relevant to the Veteran's 
obstructive sleep apnea, insomnia, and headaches, the record 
indicates that post-service events caused the development of 
such disorders.  Therefore, the Board finds that there is no 
indication that obstructive sleep apnea, insomnia, headaches, 
anemia, or high blood pressure, or persistent or recurrent 
symptoms of any disorder, may be associated with the 
Veteran's military service.  Thus, a remand for examination 
and/or opinion is not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran claims that he currently has obesity, obstructive 
sleep apnea, insomnia, headaches, anemia, and high blood 
pressure as a result of his military service.  Therefore, he 
contends that service connection for such disorders is 
warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including primary anemia and 
cardiovascular-renal disease including hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Obesity

The evidence of record reflects that the Veteran is obese.  
See April 2003 statement from D. Macys, RNCS; May 2003 
statement from Dr. Strongin; VA treatment records.  

However, weight gain or obesity itself is not a disorder 
subject to service connection.  There must be competent 
medical evidence of a current disability to support service 
connection, and particularities of body type, such as being 
overweight or underweight, do not of themselves constitute 
disease or disability.  "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In the instant case, the Veteran has not alleged, nor does 
the record show, that his obesity is a manifestation of a 
separately diagnosed disability.  Therefore, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, to the extent the Veteran seeks service 
connection for weight gain or obesity as a distinct 
disability, the claim must be denied as a matter of law 
because of the absence of a basis in VA law for such a claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Obstructive Sleep Apnea and Insomnia

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to sleep apnea, 
insomnia, or difficulty sleeping.  A Report of Medical 
History, completed at the time of the Veteran's separation 
from military service, reflects that he denied frequent 
trouble sleeping.

The Veteran did not undergo a physical examination in 
connection with his separation as a June 1991 document 
indicates that such was optional and he elected not to 
undergo a medical examination.  A September 1991 documents 
reflects that the Veteran's service treatment records were 
reviewed and there were no current defects noted. 

A March 2001 Polysomnography conducted by Dr. Epstein reveals 
a diagnosis of obstructive sleep apnea syndrome.  Records 
from Dr. Busaba dated from June 2001 to April 2002 reflect 
that the Veteran has severe obstructive sleep apnea.  An 
April 2003 statement from D. Macys, RNCS, reflects that the 
Veteran had been treated since October 2002 and suffers from 
obstructive sleep apnea.  A May 2003 statement from Dr. 
Strongin indicates that the Veteran has severe obstructive 
sleep apnea and insomnia.  VA treatment records dated through 
June 2007 continue to show treatment for sleep apnea and 
insomnia.  

The Board observes that the Veteran contends that he had 
difficulty sleeping in service.  Specifically, he alleges 
that he suffered with insomnia throughout his military 
service and, during the period from April 1990 to October 
1991, he complained of sleeping difficulties at the base 
hospital while serving at Osan Air Force Base in Korea.  The 
Veteran reports that he was informed that his shift work was 
responsible for his inability to sleep.

Based on the preceding evidence, the Board finds that the 
Veteran has current diagnoses of obstructive sleep apnea and 
insomnia.  However, the competent and probative evidence of 
record fails to show that such disorders are related to any 
disease, injury, or incident of the Veteran's military 
service.  In this regard, while he is competent to testify as 
to his difficulty sleeping during his military service, the 
Board finds that such statements are outweighed by the 
remainder of the evidence of record.  

Specifically, in this regard, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnoses relevant to difficulty sleeping.  Moreover, he 
expressly denied having trouble sleeping at the time he was 
separated from the military.  The Board finds such evidence, 
made contemporaneous to service, to be more probative than 
his statements made approximately a decade after his service 
discharge.  Moreover, the Board observes that the first 
medical evidence demonstrating diagnoses of obstructive sleep 
apnea and insomnia, respectively, are dated in June 2001 and 
May 2003.  While the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
Veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible.  The Board, 
however, finds that the fact that the Veteran's post-service 
treatment records are negative for any complaints referable 
to obstructive sleep apnea or insomnia for approximately a 
decade after his service discharge to be persuasive evidence 
against his claims.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336-37 (2006).  

In light of the foregoing, the Board finds that, while the 
Veteran is competent to report difficulty sleeping during his 
military service, such statements are outweighed by the 
remainder of the evidence of record.  Moreover, there is no 
competent and probative evidence that the Veteran's claimed 
disorders of obstructive sleep apnea and insomnia are related 
to his military service.  In this regard, no medical 
professional has related such disorders to his service.  In 
fact, the evidence of record suggests that the Veteran's 
obstructive sleep apnea and insomnia are related to his 
chronic nasal congestion and obstruction, obesity, and post-
service back injuries.  

Specifically, a February 2001 record from Dr. Epstein 
indicates that the Veteran reported a two year history of 
weight gain and trouble breathing at night.  The onset of his 
problems were noted to be after several accidents that 
resulted in back and neck nerve damage.  It was noted that 
his weight had gone up 150 pounds since 1998.  Dr. Epstein 
reported that the Veteran's symptoms correlated with a 
significant increase in weight.  Additionally, a June 2001 
record from Dr. Busaba reflects that the Veteran complained 
of severe daytime sleepiness and fatigability associated with 
loud snoring at night, which had worsened following marked 
weight gain after a back injury.  It was also noted that the 
Veteran reported chronic nasal congestion and obstruction.  
In a May 2002 letter, Dr. Epstein stated that the Veteran 
reported a two year history of worsening snoring, fragmented 
sleep, and nighttime episodes of gasping for breath 
concurrent with a 150 pound weight gain following a back 
injury.  Dr. Epstein stated that the most common risk factor 
for developing obstructive sleep apnea is obesity and his 
history of increased weight likely contributed to the Veteran 
developing such disorder.  Also, relevant to the Veteran's 
claimed insomnia, an October 2000 examination conducted for 
SSA disability benefits purposes reflects that the Veteran 
reported that he had lower back pain and could not sleep at 
night.  Additionally, he reported that, after an August 1999 
motor vehicle accident, he put on 120 pounds.  

The Board notes that the Veteran has contended on his own 
behalf that his current obstructive sleep apnea and insomnia 
are related to his military service.  However, the Veteran is 
not competent or qualified, as a layperson, to render an 
opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Specifically, where the determinative issue is one 
of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  In this regard, the Veteran, as 
a layperson, lacks the competency to opine on the etiological 
cause of his obstructive sleep apnea and insomnia.  Moreover, 
to the extent that he has contended a continuity of 
symptomatology of obstructive sleep apnea and insomnia since 
service, the Board finds that the probative value of such 
allegation is outweighed by the lack of contemporaneous 
medical evidence.  See Buchanan, supra.  Therefore, as there 
is no competent and probative evidence linking the Veteran's 
obstructive sleep apnea and/or insomnia to any disease, 
injury, or incident of service, service connection for such 
disorders is not warranted.

Headaches

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to headaches.  
A Report of Medical History, completed at the time of the 
Veteran's separation from military service, reflects that he 
denied frequent or severe headaches.  As indicated 
previously, the Veteran did not undergo a separation 
examination, but his service treatment records were noted to 
have been reviewed and no defects were noted.  

Post-service records reflect that, in August 1999, following 
a motor vehicle accident, the Veteran complained of 
headaches.  In this regard, an August 1999 record from Dr. 
Malanga shows that the Veteran complained of midline 
headaches for two weeks following a motor vehicle accident.  
It was noted that, three days after the accident, he reported 
the sudden onset of midline head pain, stabbing in nature.  
It was noted that the Veteran had several headaches since 
such time.  The diagnosis was posttraumatic tension-type 
headaches.

An August 1999 record from Dr. McDonald shows that he 
examined the Veteran and confirmed key points of his history.  
Dr. McDonald determined that the Veteran complained of sharp 
midline headaches following a motor vehicle accident.  It was 
noted that tension-type headaches was a differential 
diagnosis.  A September 1999 treatment record from Dr. 
DeMarco reflects that the Veteran denied any recent headache 
episodes and the diagnosis was resolved posttraumatic 
headache.

An August 2003 VA treatment record reflects complaints of 
headaches all over the head, associated with stress.  A 
February 2008 examination conducted for SSA disability 
benefits purposes reflects that the Veteran reported having 
headaches which had been localized to the frontal lobe for 16 
years.  

Based on the preceding evidence, the Board finds that the 
Veteran has a current diagnosis of headaches.  However, the 
competent and probative evidence of record fails to show that 
such disorder is related to any disease, injury, or incident 
of the Veteran's military service.  In this regard, while he 
is competent to testify as to his headaches during and after 
his military service, the Board finds that such statements 
are outweighed by the remainder of the evidence of record.  

Specifically, in this regard, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnoses relevant to headaches.  Moreover, he expressly 
denied frequent or severe headaches at the time he was 
separated from the military.  The Board finds such evidence, 
made contemporaneous to service, to be more probative than 
his statements made approximately eight years after his 
service discharge.  Moreover, the Board observes that the 
first medical evidence demonstrating complaints of headaches 
is dated in August 1999, in connection with his post-service 
motor vehicle accident.  In noting this fact, the Board is 
also cognizant that headaches are a disorder capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, as indicated previously, the Board finds that the 
Veteran's claim that he has experienced headaches during and 
since service to be outweighed by the remainder of the 
evidence of record, specifically the fact that he never 
reported experiencing headaches during service.  

Additionally, while the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a Veteran's lay evidence, the lack of such records 
does not, in and of itself, render lay evidence not credible.  
The Board, however, finds that the fact that the Veteran's 
post-service treatment records are negative for any 
complaints referable to headaches for approximately eight 
years after his service discharge to be persuasive evidence 
against his claim.  Buchanan, supra.  

In light of the foregoing, the Board finds that, while the 
Veteran is competent to report experiencing headaches during 
his military service, such statements are outweighed by the 
remainder of the evidence of record.  Moreover, there is no 
competent and probative evidence that the Veteran's headaches 
are related to his military service.  In this regard, no 
medical professional has related such disorder to his 
service.  In fact, the evidence of record suggests that the 
Veteran's headaches are related to his post-service August 
1999 motor vehicle accident or are associated with stress.  
Specifically, in an August 1999 record, Dr. Malanga notes 
that the Veteran reported the sudden onset of midline head 
pain three days after the accident and diagnosed 
posttraumatic tension-type headaches.  Also in August 1999, 
Dr. McDonald determined that the Veteran complained of sharp 
midline headaches following a motor vehicle accident.  
Additionally, an August 2003 VA treatment record reflects 
complaints of headaches associated with stress. 

The Board notes that the Veteran has contended on his own 
behalf that his current headaches are related to his military 
service.  However, the Veteran is not competent or qualified, 
as a layperson, to render an opinion concerning medical 
causation.  See Barr, supra; Layno, supra; Espiritu, supra.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, supra; Espiritu, supra.  In this 
regard, the Veteran, as a layperson, lacks the competency to 
opine on the etiological cause of his headaches.  Moreover, 
to the extent that he has contended a continuity of 
symptomatology of headaches since service, the Board finds 
that the probative value of such allegation is outweighed by 
the lack of contemporaneous medical evidence.  See Buchanan, 
supra.  Therefore, as there is no competent and probative 
evidence linking the Veteran's headaches to any disease, 
injury, or incident of service, service connection for such 
disorder is not warranted.

Anemia

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to anemia.  As 
indicated previously, the Veteran did not undergo a 
separation examination, but his service treatment records 
were noted to have been reviewed and no defects were noted.  
Post-service records reflect a diagnosis of anemia, not 
otherwise specified.  Specifically, VA treatment records show 
that such was diagnosed in December 2006.

The Board has first considered whether service connection is 
warranted for primary anemia on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
such to a degree of 10 percent within the one year following 
his service discharge in November 1991.  As such, presumptive 
service connection is not warranted for primary anemia.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the Board finds that service connection on a 
direct basis is not warranted.  In this regard, the Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnoses relevant to anemia.  The Board finds 
such evidence, made contemporaneous to service, to be more 
probative than his statements made over a decade after his 
service discharge.  Moreover, the Board observes that the 
first medical evidence demonstrating a diagnosis of anemia is 
dated in December 2006.  In this regard, the Board notes that 
anemia, as a blood disorder, is not capable of lay 
observation or diagnosis.  See Barr, supra; Jandreau, supra.  

While the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
Veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible.  The Board, 
however, finds that the fact that the Veteran's post-service 
treatment records are negative for a diagnosis of anemia 
until December 2006 to be persuasive evidence against his 
claim.  Buchanan, supra.  

Moreover, there is no competent and probative evidence that 
the Veteran's anemia is related to his military service.  In 
this regard, no medical professional has related such 
disorder to his service.  The Board notes that the Veteran 
has contended on his own behalf that his anemia is related to 
his military service.  However, the Veteran is not competent 
or qualified, as a layperson, to render an opinion concerning 
medical causation.  See Barr, supra; Layno, supra; Espiritu, 
supra.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones, supra; Espiritu, supra.  
In this regard, the Veteran, as a layperson, lacks the 
competency to opine on the etiological cause of his anemia.  
Therefore, as there is no competent and probative evidence 
linking the Veteran's anemia to any disease, injury, or 
incident of service, service connection for such disorder is 
not warranted.

High Blood Pressure

VA regulations provide that for purposes of VA compensation, 
the term hypertension means that the diastolic blood pressure 
(that is, the bottom number of the blood pressure ratio) must 
be predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure (that is, 
the top number of the blood pressure ratio) is predominantly 
160mm. or greater with a diastolic blood pressure of less 
than 90mm.  38 C.F.R. § 4.104, Note (1) following Diagnostic 
Code 7101.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to 
hypertension.  Such records do show that his blood pressure 
reading was recorded 20 times during active military service.  
The systolic blood pressure reading was never once greater 
than 160mm.  However, two of the 20 readings reflected 
diastolic blood pressure greater than 90mm.  On July 20, 
1988, the Veteran's blood pressure was 146/110 and on May 29, 
1991, it was 150/108.  Otherwise, his diastolic blood 
pressure readings were much lower, ranging from 60 to 84.  A 
Report of Medical History, completed at the time of the 
Veteran's separation from military service, reflects that he 
denied high or low blood pressure.  As indicated previously, 
the Veteran did not undergo a separation examination, but his 
service treatment records were noted to have been reviewed 
and no defects were noted.  

Post-service records reflect that the Veteran has a current 
diagnosis of hypertension and is being treated with 
medication.  Specifically, a May 2003 statement from Dr. 
Strongin indicates that he is diagnosed with hypertension.  
An August 2003 VA treatment record reflects an assessment of 
hypertension.  A February 2008 examination conducted for SSA 
disability benefits purposes reflects that the Veteran 
reported having hypertension since 2000.  

The Board has first considered whether service connection is 
warranted for hypertension on a presumptive basis.  However, 
the record fails to show that the Veteran manifested such to 
a degree of 10 percent within the one year following his 
service discharge in November 1991.  As such, presumptive 
service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the Board finds that service connection on a 
direct basis is not warranted.  In this regard, the Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnoses relevant to hypertension.  Moreover, 
as indicated previously, his systolic blood pressure readings 
were never once greater than 160mm., let alone predominantly 
so; thus, the Veteran clearly did not have isolated systolic 
hypertension during service.  Also, while the Veteran's blood 
pressure was recorded as 146/110 and 150/108 on two 
occasions, the remaining diastolic readings were much lower, 
ranging from 60 to 84mm.  As such, his diastolic blood 
pressure was not predominantly 90mm or greater.  Therefore, 
the Veteran did not have hypertension, as defined by VA 
regulations, in service.  Moreover, the Veteran expressly 
denied having high blood pressure at the time he was 
separated from the military.  The Board finds such evidence, 
made contemporaneous to service, to be more probative than 
his statements made over a decade after his service 
discharge.  Moreover, the Board observes that the first 
medical evidence demonstrating a diagnosis of hypertension is 
dated in May 2003 and the Veteran himself has indicated that 
he was diagnosed with hypertension in 2000.  In this regard, 
the Board notes that high blood pressure or hypertension, as 
a cardiovascular disorder, is not capable of lay observation 
or diagnosis.  See Barr, supra; Jandreau, supra.  

While the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
Veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible.  The Board, 
however, finds that the fact that the Veteran's post-service 
treatment records are negative for a diagnosis of 
hypertension until May 2003 to be persuasive evidence against 
his claim.  Buchanan, supra.  Moreover, as indicated 
previously, the Veteran himself reported to a SSA examiner 
that he was diagnosed with hypertension in 2000.

Furthermore, there is no competent and probative evidence 
that the Veteran's high blood pressure is related to his 
military service.  In this regard, no medical professional 
has related such disorder to his service.  The Board notes 
that the Veteran has contended on his own behalf that his 
high blood pressure is related to his military service.  
However, the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See Barr, supra; Layno, supra; Espiritu, supra.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, supra; Espiritu, supra.  In this 
regard, the Veteran, as a layperson, lacks the competency to 
opine on the etiological cause of his high blood pressure.  
Moreover, to the extent that he has contended a continuity of 
symptomatology of high blood pressure since service, the 
Board finds that the probative value of such allegation is 
outweighed by the lack of contemporaneous medical evidence.  
See Buchanan, supra.  Therefore, as there is no competent and 
probative evidence linking the Veteran's high blood pressure 
to any disease, injury, or incident of service, service 
connection for such disorder is not warranted.

Conclusion

In reaching the foregoing conclusions, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for obesity, obstructive sleep apnea, insomnia, 
headaches, anemia, and high blood pressure.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for obesity is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for insomnia is denied.

Service connection for headaches is denied.

Service connection for anemia is denied.

Service connection for high blood pressure is denied.


REMAND

For the reasons discussed below, the Board finds that 
additional development with respect to the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss, prostatitis, arthritis in the neck and back, residuals 
of a back injury, shortness of breath, gastroenteritis, acute 
acid reflux disease, hypogonadism, and an acquired 
psychiatric disorder is necessary.

As indicated previously, VA will provide a medical 
examination based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon, supra.

Pertinent to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, he contends that he 
was exposed to acoustic trauma while serving in the military 
when he was placed within ten feet of air craft engines 
without hearing protection.  A Report of Medical History, 
completed at the time of the Veteran's separation from 
military service, reflects that he indicated having ear 
trouble and hearing loss.  Additionally, his service 
treatment records reflect ear complaints, to include 
treatment for otitis externa and otitis media.  Such are 
otherwise negative for any complaints, treatment, or 
diagnoses referable to hearing difficulty.  Despite the fact 
that the record is void of documentation of complaints or 
treatment for hearing difficulty during service, the Veteran 
is competent to describe the nature and extent of his in-
service noise exposure and such is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

The Board observes that a December 2001 VA examination and a 
private March 2002 audiogram fail to show a bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385 (for 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  However, a February 2008 
examination conducted for SSA disability benefits purposes 
reflects that, at frequencies of 500, 1000, 2000, and 4000 
Hertz, the Veteran was able to hear 40 decibels with both 
ears.  In light of the Veteran's in-service exposure to 
acoustic trauma as well as ear complaints and the fact that 
he now meets VA's criteria for a bilateral hearing loss 
disability, the Board finds that a remand is necessary in 
order to afford him a VA examination in order to determine 
whether his current hearing loss is related to his military 
service, to include in-service acoustic trauma or ear 
complaints.

Regarding the Veteran's claim of entitlement to service 
connection for prostatitis, the Board notes that his service 
treatment records reflect that he was treated in March 1991 
for prostatitis.  A Report of Medical History, completed at 
the time of the Veteran's separation from military service, 
reflects that he reported having prostatitis in February 1991 
and that such still existed.  Post-service treatment records 
reveal that he currently experiences voiding and bladder 
symptoms.  Specifically, November 2000 and February 2002 
records from Dr. Devon reflects a diagnosis of voiding 
dysfunction.  It was noted that the Veteran reported that his 
voiding problems began during his service in Korea in 1991, 
when he was treated on several occasions for prostatitis.  VA 
treatment records reflect an assessment of overactive 
bladder.  

In light of the above, the Veteran should be scheduled for an 
appropriate examination to identify all current genitourinary 
disorders, and with respect to each currently diagnosed 
disorder, to obtain an opinion as to whether such is related 
to his in-service treatment for prostatitis or is otherwise 
related to his military service.

Relevant to the Veteran's claimed residuals of a back injury 
and arthritis in the neck and back, the Board observes that, 
while he claimed entitlement to service connection for such 
disorders separately, the evidence of record reflects that 
the Veteran has arthritis in his back.  Specifically, a 
September 1999 MRI of the lumbar spine revealed degenerative 
changes at L4-5 and L5-S1 and a December 2002 MRI of the 
lumbar spine reflects mild degenerative narrowing of the 
right lateral recess at the L4-5 level.  As such, the Board 
has treated these issues together. 

The Veteran's service treatment records reflect that, in 
April 1989, he was treated for complaints of mid-back pain 
for the prior two to three days.  He reported injuring his 
back when lifting weights.  The Veteran was diagnosed with 
left lumbar syndrome.  The Veteran has also alleged that he 
reinjured his back during service when he was lifting, 
stacking, bending, and throwing sandbags. 

Post-service records dated in August 1995 reflect that the 
Veteran injured his back while working.  Additionally, 
records dated in June 1997 show that the Veteran again 
injured his back while at work.  A May 1998 record from the 
Commonwealth of Massachusetts Department of Industrial 
Accidents reflects that the Veteran denied any previous MRI 
or CAT scans for his back pain or any other treatment for 
back discomfort.  The diagnosis was lumbosacral strain and 
disc herniation at L4-5 and L5-S1.  It was determined that 
such disorder was directly and causally related to his work-
related injury in June 1997.  The examiner noted that it was 
difficult to determine whether the disc protrusions at two 
separate levels were related to his 1995 or 1997 work-related 
injury.  However, it was observed that the Veteran was 
asymptomatic for nearly two years prior to the injury of 
1997.  A February 1999 record reflects a diagnosis of chronic 
back strain with disc protrusions at L4-5 and L5-S1.  It was 
noted that the Veteran originally injured his back while 
working as a laborer in June 1997.  

A September 1999 record shows that the Veteran was injured in 
a car accident in August 1999.  An August 1999 record from 
Dr. Rosen reflects that the Veteran had prior back injuries 
at work in 1995 and 1997, but related his current low back 
pain with radiation to both legs to the August 1999 car 
accident.  A September 1999 MRI of the lumbar spine revealed 
degenerative changes at L4-5 and L5-S1.  A December 2002 MRI 
of the lumbar spine reflects mild degenerative narrowing of 
the right lateral recess at the L4-5 level.  A November 2000 
record from Dr. Abate shows that the Veteran was being 
treated for traumatic L5 radiculopathy bilaterally.  It was 
noted that the Veteran related continuing symptoms since a 
motor vehicle accident in August 1999.  A November 2000 
record from Dr. Devon reflects that the Veteran had a history 
of back problems and stated that he was diagnosed with 
ruptures of the L4-5 and L5-S1 discs approximately five years 
previously.  VA treatment records reflect continued 
complaints of back pain.  Such also show that the Veteran 
reported that his back pain initially began in the service, 
but improved; however, he had chronic back pain since his 
first work-related injury in 1995.

The Board finds that a remand is necessary in order to 
determine whether the Veteran's current back disorder, to 
include claimed arthritis in the neck and back, is related to 
his in-service injury or is otherwise related to his military 
service, taking into account his post-service work-related 
back injuries in 1995 and 1997 as well as his 1999 motor 
vehicle accident. 

With respect to the Veteran's claim regarding shortness of 
breath, the Board observes that his service treatment records 
reflect that he reported in July 1988 that he was having 
upper chest pains and shortness of breath.  The examiner 
determined that it was probably musculoskeletal chest wall 
pain.  A Report of Medical History, completed at the time of 
the Veteran's separation from military service, reflects that 
he indicated having pain or pressure in the chest, but denied 
shortness of breath.  A February 2008 examination conducted 
for SSA disability benefits purposes reflects that the 
Veteran complained of having shortness of breath for 10 
years.  The Veteran contends that he experienced shortness of 
breath during his military service and has continued to 
experience such symptomatology.  Therefore, a remand is 
necessary in order to afford the Veteran a VA examination in 
order to determine whether he currently has a disability 
manifested by shortness of breath that is related to his in-
service complaints of shortness of breath or otherwise 
related to his military service. 

Relevant to the Veteran's claims of entitlement to service 
connection for gastroenteritis and acute acid reflux disease, 
his service treatment records reflect gastrointestinal 
complaints in early January 1991.  He was experiencing 
nausea, vomiting, loss of appetite, sweating, coughing, and 
loose bowels.  At the first visit, the examiner diagnosed 
gastroenteritis.  At the follow-up visit the next day, the 
examiner diagnosed viral syndrome.  Six days later, when the 
Veteran was also vomiting blood, the examiner recorded that 
he suspected gastritis.  At the final follow-up visit two 
weeks later, the Veteran reported that his abdominal symptoms 
had resolved and he felt that his symptoms were probably 
secondary to the alcohol he had drunk over the holidays.  
After examining the Veteran, the examiner concluded that the 
gastritis had resolved.  A Report of Medical History, 
completed at the time of the Veteran's separation from 
military service, reflects that he indicated having stomach 
trouble.

Post-service treatment records reflect diagnoses of 
gastroesophageal reflux disease (GERD) and that a December 
2002 esophagogastroduodenoscopy (EGD) revealed Grade I 
esophagitis.  See, e.g., records from Dr. Busaba, June 2001 
to April 2002; VA treatment records.  Moreover, the Veteran 
has alleged that he experienced symptoms consistent with 
gastroenteritis and acid reflux disease while in service.  As 
such, a remand is necessary in order to afford the Veteran a 
VA examination in order to determine whether any currently 
diagnosed gastrointestinal disorder is related to his in-
service complaints and treatment or otherwise related to his 
military service.

Additional development is also needed with respect to the 
endocrine disability claimed by the Veteran.  During service, 
the Veteran was diagnosed in February 1990 with very mild 
gynecomastia.  Currently, the Veteran has been diagnosed with 
hypogonadism.   June 2007 VA Primary Care Note.  He also has 
been diagnosed with gynecomastia.  December 2000 Letter from 
Dr. Staffier.  One medical provider believes his current 
condition may be an exacerbation of earlier in-service 
symptoms.  June 2001 Letter by Dr. List.  Since both 
conditions involve hormonal imbalances, a medical examination 
is needed to identify all current disorders of the endocrine 
system, and with respect to each currently diagnosed 
disorder, provide an opinion as to whether it is related to 
the Veteran's in-service treatment for gynecomastia or 
otherwise related to his military service.  

The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder also warrants additional 
development.  The Veteran has currently been receiving 
psychiatric treatment for several years.  His post-service 
medical records show various diagnoses.  See, e.g., February 
2002 SSA record (adjustment disorder); September 2003 VA 
Psychological Assessment (chronic, mild-moderate major 
depressive disorder); April 2004 Psychology Individual 
Therapy (major depressive disorder); August 2004 Psychology 
Individual Therapy (major depressive disorder in partial 
remission); October 2006 Initial Psychiatry Assessment 
(obsessive compulsive disorder, severe generalized anxiety 
disorder, depression not otherwise specified); January 2008 
Assessment by Licensed Clinical Psychologist (dysthymic 
disorder).   

There is no conclusive evidence that a psychiatric disorder 
was incurred during service or that his current acquired 
psychiatric disorders are related to his active military 
service.  Service treatment records fail to show treatment 
for any psychiatric symptoms, let alone a psychiatric 
disorder.  A Report of Medical History, completed at the time 
of the Veteran's separation from military service, shows the 
Veteran indicated that he had never had depression, loss of 
memory, or nervous trouble of any sort.  

However, the Veteran now asserts that during service, he 
sometimes was confused, forgetful, and disoriented.  Those 
are symptoms that a lay person would be competent to 
describe.  38 C.F.R. § 3.159(a)(2).  And since he now 
experiences those same symptoms as part of his current 
psychiatric disorders, there is an indication that an 
acquired psychiatric disorder may be related to the in-
service symptoms he has described.  Accordingly, a medical 
examination is needed to identify all current acquired 
psychiatric disorders, and with respect to each one, provide 
an opinion as to whether it is related to the confusion, 
memory loss, and disorientation the Veteran described as 
occurring during service, or to any other disease or injury 
during the Veteran's active military service.  

Additionally, while on remand, any outstanding treatment 
records, to specifically include VA treatment records dated 
from June 2007 to the present, should be obtained and 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for his bilateral hearing loss, 
prostatitis, arthritis of the neck and 
back, residuals of a back injury, 
shortness of breath, gastroenteritis, 
acute acid reflux disease, hypogonadism, 
and acquired psychiatric disorder.  After 
securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file, to 
specifically include VA treatment records 
dated from June 2007 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his bilateral 
hearing loss.  The examiner should review 
the claims file.  The examiner should 
identify auditory thresholds, in decibels, 
at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should offer an 
opinion as to the following:

(A)  Is it at least as likely as not 
(i.e. at least a 50 percent 
probability) that the Veteran's 
bilateral hearing loss is causally 
related to his in-service noise 
exposure, ear complaints, or is 
otherwise the result of an incident, 
injury, or disease in service?  

(B)  Did the Veteran manifest 
sensorineural hearing loss within one 
year of his discharge from military 
service?  If so, what were the 
manifestations?

The rationale for any opinion offered 
should be provided.  

3.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his 
genitourinary disorder, claimed as 
prostatitis.  The examiner should review 
the claims file.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed genitourinary 
disorder and offer an opinion as to 
whether it is at least as likely as not 
(i.e. at least a 50 percent probability) 
that any currently diagnosed genitourinary 
disorder is causally related to the 
Veteran's in-service treatment for 
prostatitis or is otherwise the result of 
an incident, injury, or disease in 
service.  In offering such opinion, the 
examiner should take into account the 
Veteran's lay statements that he has 
experienced bladder and urinary symptoms 
since his military service.  The rationale 
for any opinion offered should be 
provided.  

4.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his neck and 
back disorders.  The examiner should 
review the claims file.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed disorder relevant 
to the neck and back.  The examiner should 
offer an opinion as to the following:

(A)  Is it at least as likely as not 
(i.e. at least a 50 percent 
probability) that the Veteran's neck 
and/or back disorder is causally 
related to his in-service back injury, 
to include treatment for left lumbar 
syndrome, or is otherwise the result of 
an incident, injury, or disease in 
service?  In offering such opinion, the 
examiner should take into account the 
Veteran's post-service work-related 
injuries in 1995 and 1997 as well as 
his post-service motor vehicle accident 
in August 1999.  

(B)  Did the Veteran manifest arthritis 
of the neck or back within one year of 
his discharge from military service?  
If so, what were the manifestations?

The rationale for any opinion offered 
should be provided.  

5.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of his 
shortness of breath.  The examiner should 
review the claims file.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed disorder 
manifested by shortness of breath and 
offer an opinion as to whether it is at 
least as likely as not (i.e. at least a 50 
percent probability) that any such 
disorder is causally related to the 
Veteran's in-service complaints of 
shortness of breath or is otherwise the 
result of an incident, injury, or disease 
in service.  In offering such opinion, the 
examiner should take into account the 
Veteran's lay statements that he has 
experienced shortness of breath since his 
military service.  The rationale for any 
opinion offered should be provided.  

6.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his 
gastrointestinal disorder, claimed as 
gastroenteritis and acute acid reflux 
disease.  The examiner should review the 
claims file.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  The 
examiner should identify each currently 
diagnosed gastrointestinal disorder.  The 
examiner should specifically state whether 
the Veteran has acid reflux disease and/or 
gastroenteritis.  The examiner offer an 
opinion as to whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that any currently diagnosed 
gastrointestinal disorder, including acid 
reflux disease and/or gastroenteritis, is 
causally related to the Veteran's in-
service treatment for gastritis or is 
otherwise the result of an incident, 
injury, or disease in service.  In 
offering such opinion, the examiner should 
take into account the Veteran's lay 
statements that he has experienced stomach 
symptoms during and since his military 
service.  The rationale for any opinion 
offered should be provided.  

7.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his endocrine 
disorder, claimed as hypogonadism.  The 
examiner should review the claims file.  
Any additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  The examiner should 
identify each currently diagnosed 
endocrine disorder and offer an opinion as 
to whether it is at least as likely as not 
(i.e. at least a 50 percent probability) 
that any currently diagnosed endocrine 
disorder, including hypogonadism, is 
causally related to the Veteran's in-
service treatment for gynecomastia or is 
otherwise the result of an incident, 
injury, or disease in service.  The 
rationale for any opinion offered should 
be provided.  

8.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his acquired 
psychiatric disorder.  The examiner should 
review the claims file.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed acquired 
psychiatric disorder and offer an opinion 
as to whether it is at least as likely as 
not (i.e. at least a 50 percent 
probability) that any currently diagnosed 
acquired psychiatric disorder is the 
result of an incident, injury, or disease 
in service.  In offering such opinion, the 
examiner should take into account the 
Veteran's lay statements that he 
experienced confusion, forgetfulness, and 
disorientation during his military 
service.  The rationale for any opinion 
offered should be provided.  

9.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


